Condo v Condo (2020 NY Slip Op 01294)





Condo v Condo


2020 NY Slip Op 01294


Decided on February 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2020

Friedman, J.P., Richter, Webber, Singh, JJ.


11117N 300341/14

[*1] Anna Condo, Plaintiff-Respondent,
vGeorge Condo, Defendant-Appellant.


Stroock & Stroock & Lavan LLP, New York (Charles G. Moerdler and Julie G. Matos of counsel), for appellant.
Dentons US LLP, New York (Anthony B. Ullman of counsel), for respondent.

Appeal from interim order, Supreme Court, New York County (Matthew F. Cooper, J.), entered May 21, 2019, which, to the extent appealed from, held in abeyance defendant's motion seeking plaintiff's forfeiture of further distribution of artwork under the parties' settlement agreement, the appointment of a permanent receiver, and to enjoin plaintiff from litigation on the parties' settlement agreement without leave of court, unanimously dismissed, without costs, as taken from a nonappealable order.
The court's deferral of a decision on defendant's motion is not appealable as of right (CPLR 5701[a][2][v]; see Henneberry v Borstein, 172 AD3d 523, 524 [1st Dept 2019]), and we decline to grant leave to appeal. We note however, that there has been substantial delay and therefore the matter should be brought to a close expeditiously.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2020
CLERK